Citation Nr: 1824106	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to November 2, 2016, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to April 2003 and from December 2006 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since transferred to the RO in Reno, Nevada.

In August 2014, the Veteran and his wife testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the record.

By way of a March 2017 rating decision, the Veteran's PTSD rating was increased to 50 percent, effective November 2, 2016.  As 50 percent is not the highest possible rating for this disability and the Veteran has not indicated satisfaction with the rating assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).






FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once per week, difficulty understanding complex commands, memory impairment, disturbances of motivation and mood, and difficulty establishing and maintaining occupational and social relationships.

2.  At no time has the Veteran's PTSD been manifested by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.

3.  The Veteran's bilateral knee disorder manifested several years after his separation from active service and the evidence does not establish that it is causally related to his active service.

4.  The Veteran's lumbar spine disorder manifested several years after his separation from active service and the evidence does not establish that it is causally related to his active service.

5.  The Veteran's bilateral foot disorder manifested several years after his separation from active service and the evidence does not establish that it is causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating 50 percent, but no more, for PTSD are met.   
38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, DC 9411 (2017).

2.  The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a thoracolumbar spine disorder are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran was initially awarded service connection for PTSD by way of the March 2013 rating decision on appeal.  A 30 percent rating was assigned.  A 50 percent rating effective November 2, 2016, was assigned by way of a March 2017 rating decision.  Thus, the matter on appeal is whether an initial rating in excess of 30 percent is warranted prior to November 2, 2016, and whether a rating in excess of 50 percent is warranted thereafter.  

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130. 

In August 2011, at the time of his claim for service connection, the Veteran reported experiencing insomnia, more than normal nightmares, difficulty concentrating, and outbursts of anger at unusual times.  He also reported fairly frequent issues with memory, including difficulty recalling conversations, starting out to do something and then forgetting what it was, and zoning out and forgetting where he is or what he is doing.

He was afforded a VA examination in December 2012.  The examiner assessed him as having occupational and social impairment due to mild or transient symptoms.  The symptoms noted at that time included chronic sleep impairment, mild memory loss, and disturbances of motivation or mood.  The Veteran reported becoming easily irritated by minor things such as dropping keys.  He indicated a history of reacting in ways such as punching holes in doors, but that these symptoms had improved.  The Veteran reported fluctuating feelings of sadness or happiness, but continuing to enjoy his job, play video games and watch movies.  He denied problems with worry that interfere with activities and denied panic, obsessive-compulsive and psychotic symptoms.  The examiner noted normal, casual dress and grooming and no interference with thought processes.

In January 2014, the Veteran's wife submitted a statement, which included her observation of the Veteran's PTSD symptoms.  She reported him having trouble following some topics and getting confused.  She also described memory problems, including forgetting conversations within five minutes.  She reported instances of extreme fluctuation in mood, going from being happy and motivated to losing all motivation and being angry without provocation.  She also reported panic attacks occurring frequently, although not more than once per week.

At the August 2014 Board hearing, the Veteran reported experiencing panic attacks more than once per week, most recently having one on the day of the examination while waiting.  See hearing transcript at page 3.  He suggested these caused him to not want to leave the house or go out and do things.  Id.  He also reported having trouble following complex directions, including getting lost in the description of what to do when given any task that involves more than two steps.  Id.  The Veteran also reported memory issues, particularly an inability to remember prior conversations.  Id. at page 4.  

While there are some VA treatment records dating to 2011, VA clinical notes show the Veteran as entering VA mental health care in October 2015.  He reported experiencing hypervigilance, exaggerated startle response, and isolation.  He continued to work full time as a mechanic and reported a goal of reducing isolation and distressing dreams.

The Veteran was again afforded a VA examination in November 2016.  The Veteran described ongoing concerns with memory, concentration, being in the community and in crowds, and with his mood and irritability.  He confirmed ongoing full time work as a mechanic, but having been written up for not completing tasks correctly due to poor memory or lack of concentration.  He confirmed the prior treatment within VA's mental health clinic, but that it lasted just six months.  He reported no additional therapy or use of medications.  He reported moving recently into a home away from a local stadium, because the fireworks used frequently at the stadium triggered the Veteran's panic attacks and anxiety.  He continued to reported difficulty with concentration and poor memory.  He also reported becoming increasingly distant, detached and socially withdrawn.  He reported spells of irritability once or twice per week that will lead him to "snap" with verbal outbursts.  The Veteran reported episodes of pacing, bursts of energy, paranoid, jittery, chest tightening and heart palpitations.  He described these episodes as lasting for several minutes to an hour and occurring at least once per week ever since the time of his deployment.  The examiner described these episodes as panic attacks.  The examiner noted normal hygiene and dress, no interference with thought processes, no hallucinations, and no suicidal or homicidal ideations.

There is no additional evidence in the record relevant to this claim.

When examined as a whole, the evidence shows the Veteran's PTSD as manifested by frequent panic attacks, occurring more than once per week.  These were not reported as such at the time of the earliest VA examinations, however, the most recent examiner described the symptoms, noted the Veteran's report of these symptoms as existing throughout the claim, and characterized them as panic attacks.  The Veteran and his wife have described their frequency.  Further, throughout the appeal, the PTSD has caused difficulty with understanding directions and retaining information and the Veteran has also consistently reported an isolated nature.  He and his wife also described periodic fluctuations in mood, irritability and temper.  The Board finds that the Veteran has met the criteria for a 50 percent rating for PTSD throughout the pendency of this claim.

At no time, however, has the medical or lay evidence suggested the presence of symptoms such as suicidal ideation; obsessional rituals; illogical, obscure or irrelevant speech; near continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance; difficulty adapting to stressful circumstances; or an inability to establish and maintain effective relationships.   While there has been some indication of panic attacks and depression, it has never been described as near continuous.  There were also some instances of loss of temper, but not generally described as of such severity to warrant a finding of impaired impulse control.  Also, while some difficulty in social and work relationships was described, there has not been a suggestion of an inability to establish or maintain such relationships.  Thus, the severity of the symptoms does not most closely approximate the symptoms needed for a 70 percent rating.  

Further, at no time has the Veteran suggested or the symptoms shown total occupational and total social impairment to warrant a 100 percent rating for PTSD.  The Veteran's thought processes have been noted as normal and he has not reported delusions or hallucinations and any inability to perform his activities of daily living.  While his memory is noted as impaired, it does not rise to the level of loss of memory of names of close relatives, his occupations or his own name.  He has also never reported being disoriented to time or place.  Thus, the severity of the symptoms does not most closely approximate the symptoms needed for a 100 percent rating.  

In sum, the symptoms of the Veteran's PTSD were of such frequency and duration throughout the pendency of this claim to warrant an initial 50 percent rating, thus the initial 30 percent rating assigned should be increased to 50 percent.  However, at no time during the pendency of the appeal have the criteria for a 70 or 100 percent rating been met, so the appeal as to an assignment of a PTSD rating in excess of 50 percent is denied.  

Service Connection

Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Additionally, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims to have a current bilateral knee disorder, a thoracolumbar spine disorder, and a bilateral foot disorder due to experiences he had during service, particularly during his tour in Iraq.  At the time of his August 2011 claim, he reported carrying 100 to 150 pound packs on platoon hikes throughout his service.  He recalled several times traveling through rough terrain and bending his knees in directions they do not normally bend, as well as rolling his ankles and experiencing regular foot pain.  He reported medical attention being irregular at this time and a general culture with an expectation to "suck it up."  The Veteran also reported an incident in service during which he was strapping down a load onto the back of a track and the straps broke while he was pulling them, sending him flying backwards and landing on his back, at which time he reported experiencing "a jolt" up his spine.  He also reported being required to carry very heavy weaponry while working in the armory in Iraq.  He would carry these weapons from where they were stored to the location whether they were assigned and checked out to different trucks.  He recalls some loads being so heavy that he needed help getting the larger guns to the top of a truck.  The Veteran also reported in August 2011 that he now experiences constant back pain; frequent and sudden intense, crippling, sharp pain in his knees; and sharp pain in his big toes making it difficult to walk.  He claims the current symptoms are due to the in service symptoms and the general workload.

A review of the Veteran's service treatment records shows he entered service free from any report of knee, spine or foot disorders or symptoms.  In September 2002, the Veteran was treated for left knee iliotibial band syndrome (ITBS).  He was placed on limited duty for three days, received a follow up evaluation, and was then released back to normal duty.  There is no other treatment of the left knee during service.  A February 2003 physical at the time the Veteran received his truck driving certification was normal.  In December 2004, he was seen for neck and right upper back spasm after doing pull-ups.  This was assessed as a strain and rest was recommended.  There is no other indication of treatment in the area of the spine in service.  An August 2008 post deployment physical assessment is also without indication of joint symptoms.  In August 2014, the Veteran submitted a statement suggesting he did not complain of back pain in service because he did not want to be accused of malingering and he thought the back pain would be temporary.

Thus, the Board recognizes that the Veteran experienced strain on his joints in service due to the activities he has reported.  The Board also recognizes an in-service incident during which he fell onto his back and experienced pain.  Further, there is an in service indication of treatment of the left knee and upper back.  The question in this appeal is whether the Veteran has current bilateral knee, thoracolumbar spine, or bilateral foot disorders as a result of any in- service disease or injury.  The Board will consider each claimed disorder in turn, below.

Bilateral Knee

The Veteran was afforded a VA examination in December 2012.  All aspects of the right and left knee were noted as normal on physical examination.  Because the Veteran reported a history with the left knee alone, an x-ray of the left knee only was taken.  This x-ray revealed no abnormalities within the knee.  The examiner went on to note that the Veteran experienced one instance of ITBS in service and that there is no indication of any residuals.  The examiner also noted that any current complaint of left knee pain is on the pre-patellar or sub-patellar aspects of the left knee, which is the anterior aspect of the knee, while ITBS occurs on the ligament band on the lateral aspect of the knee.  The examiner concluded that current radiographical and physical examinations are absent any abnormalities of the knee.  The RO went on to issue the rating decision on appeal denying the Veteran's claim on the basis that there was no current disability for which service connection can be awarded.

Private orthopedic treatment records, however, show that by November 2013, the Veteran was diagnosed with chondromalacia patella, bilateral, secondary to patellar malalignment.  This physician noted the Veteran's report of experiencing knee problems since 2007.  The physician also noted the Veteran's current occupation as a mechanic, which requires squatting and bending all day.  X-ray revealed lateral patellar tilt, bilaterally.  The physician did not recommend further medical treatment, but suggested the use of anti-inflammatory and ice after working all day as a mechanic, as needed.

In January 2014, the Veteran's wife reported her observation that the Veteran had no knee pain prior to his 2002 period of active service, but shortly after completing training he started reporting knee pain.

The Veteran was afforded a VA knee examination in November 2016.  The examiner confirmed the presence of bilateral chondromalacia patella and patellar malalignment.  The examiner noted the Veteran's report of knee problems in boot camp and the Veteran's suggestion of a diagnosis of tendonitis in boot camp, which is not shown in the service treatment records.  He reported the pain increased on a regular basis while running and that it has steadily gotten worse over time.  The examiner reviewed the record, including the service treatment records, and found it less likely than not that the current bilateral knee disability is causally connected to the Veteran's active service.  The examiner explained that the current condition was diagnosed in 2013.  The examiner also explained that patellofemoral joint syndrome has a presentation related to action, meaning it begins to be symptomatic during activity.  The Veteran's in-service August 2007 post-deployment health assessment shows the Veteran reported no to experiencing swollen, stiff or painful joints.  Subsequent 2012 and 2013 x-rays showed no abnormalities in the knees.  The examiner also explained that the Veteran's occupation as a mechanic is known to aggravate the diagnosed condition, and that the Veteran is 75 inches tall with a weight of 268, which is classified as obese, another factor that is a known risk factor for knee pain.  Based upon the findings in service and since, the examiner found it less likely than not that the current knee disability was incurred in service.

In sum, while the Veteran has reported certain experiences during service, the competent medical evidence does not support a finding that any current knee disability is causally connected to his active service.  Any suggestion of such in the private records was simply a notation of the Veteran's reported statements.  The VA examiner based the opinion on medical knowledge and a complete review of the record, to include recognition of the lay statements related to the history of symptoms.  To the extent that the Veteran may believe his knee disability is related to his active service, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  

Accordingly, the claim for service connection for a bilateral knee disorder must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  

Thoracolumbar Spine

There are no treatment records showing any symptoms of a back disorder within the year following the Veteran's October 2007 separation from active service.  

December 2013 private treatment records include an MRI showing degenerative changes of the L5-S1 disc with a 5 mm right paracentral disc protrusion contacting the right S1 nerve root.

In January 2014, a private podiatrist made note of the Veteran's L5-S1 disc herniation and noted that it is "certainly possible that his military duty contributed to his current symptoms in the form of repetitive shock to his spine as well as his shoe gear contributing and possibly any other environmental exposure while overseas."

In January 2014, the Veteran's wife reported her observation that the Veteran had no back pain prior to his 2007 deployment, but shortly after completing training he started reporting his back hurting, which progressed to a pain of such a severity that he can now not make it through a shopping trip without complaining and needing to go home to lie down.  

The Veteran began physical therapy for his back in February 2014.  He reported to the therapist that his low back pain started in 2007 while he was in Iraq and that it was possibly from climbing trucks and carrying heavy guns.  He reported the pain as getting progressively worse since then.

The Veteran was afforded a VA examination in November 2016.  The examiner confirmed the presence of lumbar degenerative disc disease and intervertebral disc syndrome, as well as a disc bulge and lumbar radiculopathy.  The examiner recognized the Veteran's in-service fall from a truck with pain in 2007, as well pain ongoing on and off afterward.  Updated MRI testing continued to show mild degenerative disc disease at L5-S1 with a moderate sized right paracentral disc bulge.  The examiner reviewed the claims file, including the service treatment records, and found it less likely as not that the Veteran's current back disability is causally connected to his active service.  The examiner recognized the Veteran's wife's statement and recognized the in-service incident, but noted that no symptoms were noted on the August 2007 post-deployment physical evaluation.  While the Board recognizes the Veteran's report that he did not seek care while deployed for fear of being accused of malingering, the post-deployment health assessment is not completed during the deployment, but afterward.  The Veteran has no in-service notation of back pain and the VA examiner found the first indications of symptoms and treatment to have been well after the 2007 active duty period.  On this basis, the examiner found it less likely as not that the current back disability is causally connected to the Veteran's active service.

In sum, the Board does not doubt the in-service activities as reported by the Veteran occurred; however, the competent medical evidence does not support a finding that the Veteran's current back disability is causally connected to his active service.  Moreover, the Veteran's degenerative disc disease did not manifest within one year of the Veteran's separation from active service.  Any suggestion of a causal connection between the current back disorder and the Veteran's active service within the private records was simply a notation of the Veteran's reported statements or based upon the Veteran's statements.  The VA examiner based the opinion on medical knowledge and a complete review of the record, to include recognition of the Veteran's report as to the history of his symptoms.  To the extent that the Veteran may believe his back disability is related to his in-service fall on his back or the act of carrying heavy equipment, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  

Accordingly, the claim for service connection for a thoracolumbar spine disorder must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  

Bilateral Foot

In January 2014, the Veteran sought treatment from a private podiatrist for a stabbing pain on the bilateral hallus, which comes and goes and has existed for years.  The Veteran reported to this physician that this may be from his active duty.  Following physical examination neuritis was diagnosed, as well as nerve entrapment and Achilles contracture.  The physician prescribed physical therapy and noted that it is very likely that the Veteran's lumbar spine disc herniation is contributing to the distal nerve pain, but also noted that it is "certainly possible" that the Veteran's military duty, particularly his shoe gear and possible other environmental exposure, contributed to his current symptoms.

In January 2014, the Veteran's wife reported her observation that the Veteran had no foot pain prior to his 2002 period of active service, but shortly after completing training he started reporting pain in his toes.

The Veteran was afforded a VA examination of his feet in November 2016.  The examiner noted the diagnosis of Gastroc/Achilles contracture in both feet.  Following physical examination and diagnostic testing, the examiner determined that the EMG indicates the neuropathic cause of the Veteran's foot pain as the chronic lumbar radiculopathy associated with his L5-S1 back disability.  The examiner found that the January 2014 finding of nerve entrapment was not supported by later diagnostic testing.  The examiner also noted January 2014 foot x-rays, which showed minor inferior calcaneal spurring, bilaterally, but October 2013 x-rays of the feet, which were unremarkable.  The November 2016 VA examiner concluded that the Veteran's foot pain is most likely related to his back disability and noted that the records, both in service and since, do not support a finding of a relationship between any current foot disorder and the Veteran's active service.  As the back disability claim is also being denied, there is no basis upon which service connection can be awarded on a secondary basis.

In sum, the competent medical evidence does not support a finding that the Veteran's current foot disability is causally connected to his active service.  The VA examiner based the opinion on medical knowledge and a complete review of the record, including recognition of the Veteran's reported history of symptoms.  To the extent that the Veteran may believe his foot disability is related to his active service, to include the boots he had to wear, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  

Accordingly, the claim for service connection for a bilateral foot disorder must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted.

Service connection for a bilateral knee disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a bilateral foot disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


